Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 806, 808, 810, 822, 823, 824, and 825.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the characters/numbers are not clear in . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections
Claim 11 is objected to because of the following informalities:  “a nacelle disposed on the towe” should be correct to “a nacelle disposed on the tower”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1-2, 5-8, 11-12, 15-18 recites the limitation "in a/the vertical direction", which is unclear.  It is unclear in the context of the claims where the alignment is occurring in the said direction and then how to interrupt the tolerances from the vertical alignment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2008/0099617 (Gilmore).

Regarding claim 1, Gilmore teaches:
a plurality of electro-thermal heating panels (elements 7a -7e) disposed on or in a wind turbine blade structure (par. 01); and
one or more busbars (element 8, Fig. 3) electrically connected to each of the plurality of electro- thermal heating panels (par. 10), 
wherein the one or more busbars extend along a chordwise (Fig. 2) and/or spanwise direction of the wind turbine blade (par. 10), and wherein adjacent busbars are substantially aligned in the vertical direction to substantially prevent either a cold spot or hot spot in the wind turbine blade structure during heating of the wind turbine blade (“For example heater tracks could be printed on one side overlapping bus bars printed on the other side, to minimise the cold spot effect”, par. 10, Fig. 3).


Regarding claim 4, Gilmore teaches in which the predetermined tolerance includes a minimum and a maximum (this is an inherent design requirement in specifying tolerances).

Regarding claim 5, Gilmore teaches in which the minimum predetermined tolerance (see rejection comment from claims 2-4) equates 

Regarding claim 6, Gilmore teaches in which the maximum predetermined tolerance (see rejection comments from claims 2-4) equates to an inner edge of a first busbar (element 8, Fig. 3) being aligned in the vertical direction with an inner edge of a second adjacent busbar (Figure 3 in combination of par. 10 discusses the use of overlapping bus bars).

Regarding claim 7, Gilmore teaches further comprising an insulation layer disposed between the adjacent bus bars substantially aligned in the vertical direction (par. 10, “an additional insulative layer of this kind may provide a base for further printed heater tracks”).

Regarding claim 8, Gilmore teaches in which the insulation layer extends further than an outer edge and an inner edge of adjacent busbars substantially aligned in the vertical direction (par. 10, the insulative layer can cover the whole surface of the heating mat).

Regarding claim 9, Gilmore teaches in which the insulation layer is made of a fire retardant material or a glass reinforced plastic (par. 10 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore.

Regarding claim 2, Gilmore teaches the invention of claim 1.
Gilmore does not teach in which the adjacent bus bars are aligned in the vertical direction within a predetermined tolerance.
Gilmore further teaches the use of sandwich construction to enable more complex designs due to the nature of bus bars being essentially cold 
(The tolerance would be an inherent to the problem being solved and being a part of manufactured product, par. 10 and Fig. 3).

Regarding claim 3, Gilmore teaches the invention of claim 2.
Gilmore does not teach in which the predetermined tolerance is substantially equal to a width of a bus bar.
Gilmore further teaches that it is known for bus bars to essentially be cold spots. Gilmore proposes a solution by overlapping bus bars. 
There are a finite number of predictable solutions to determining the overlap tolerance of greater than, equal to or less than the width of a bus bar. One of ordinary skill in the art would have reasonable expectation of choosing one of those three tolerances with a reasonable expectation that the cold spots caused by the bus bars could be reduced or eliminated. Therefore, it would be obvious for one of ordinary skill in the art before the effective filling to have tried and modified Gilmore by setting the tolerance to be the width of bus bar. 


s 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 20140241878 (Herrig), in view of Gilmore.
Regarding claim 11, Herrig teaches 
a tower (element 12, Fig. 1); 
a nacelle (element 16, Fig. 1) disposed on the tower, the nacelle having a generator (element 24, Fig. 2) disposed therein; 
a rotor (element 18, Fig. 2) connected at one end to the generator and at another end to a hub (element 20, Fig. 2); and 
a wind turbine blade (element 28, Fig. 1) connected to the hub, wherein the wind turbine blade comprises (par. 1, these are inherent components to a wind energy turbine):
Herrig does not teach a plurality of electro-thermal heating panels,  one or more busbars electrically connected to each of the plurality of electro- thermal heating panels, wherein the one or more busbars extend along a chordwise and/or spanwise direction of the wind turbine blade, and wherein adjacent busbars are substantially aligned in the vertical direction to substantially prevent either a cold spot or hot spot in the wind turbine blade structure during heating of the wind turbine blade.

Herrig does further teach the use of a heater system to de-ice the rotor blades (par. 57)

one or more busbars electrically connected to each of the plurality of electro- thermal heating panels (par. 10), 
wherein the one or more busbars extend along a chordwise (Fig. 2) and/or spanwise direction of the wind turbine blade (par. 10), and wherein adjacent busbars are substantially aligned in the vertical direction to substantially prevent either a cold spot or hot spot in the wind turbine blade structure during heating of the wind turbine blade (“For example heater tracks could be printed on one side overlapping bus bars printed on the other side, to minimize the cold spot effect”, par. 10, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Herrig with the teaching of Gilmore to provide a de-icing system heater mat. Doing so, provides a known structure to yield predictable results. 

Regarding claim 12, Herrig as modified above teaches the invention of claim 11.
Herrig as modified above  does not teach in which the adjacent bus bars are aligned in the vertical direction within a predetermined tolerance.


Regarding claim 13, Herrig as modified above teaches the invention of claim 12.
Herrig as modified above does not teach in which the predetermined tolerance is substantially equal to a width of a bus bar.
Gilmore teaches that it is known for bus bars to essentially be cold spots. Gilmore proposes a solution by overlapping bus bars. 
There are a finite number of predictable solutions to determining the overlap tolerance of greater than, equal to or less than the width of a bus bar. One of ordinary skill in the art would have reasonable expectation of choosing one of those three tolerances with a reasonable expectation that the cold spots caused by the bus bars could be reduced or eliminated. Therefore, it would be obvious for one of ordinary skill in the art before the 
Regarding claim 14, Herrig as modified above teaches in which the predetermined tolerance includes a minimum and a maximum (this is an inherent design requirement in specifying tolerances).
Regarding claim 15, Herrig as modified above teaches in which the minimum predetermined tolerance (see rejection comment from claims 2-4) equates to an outer edge of a first busbar being aligned in the vertical direction with an outer edge of a second adjacent busbar (Figure 3 in combination of par. 10 discusses the use of overlapping bus bars of Gilmore).
Regarding claim 16, Herrig as modified above teaches in which the maximum predetermined tolerance (see rejection comments from claims 2-4) equates to an inner edge of a first busbar being aligned in the vertical direction with an inner edge of a second adjacent busbar (Figure 3 in combination of par. 10 discusses the use of overlapping bus bars of Gilmore).
Regarding claim 17, Herrig as modified above teaches further comprising an insulation layer disposed between the adjacent bus bars substantially aligned in the vertical direction (par. 10, “an additional 
Regarding claim 18, Herrig as modified above teaches in which the insulation layer extends further than an outer edge and an inner edge of adjacent busbars substantially aligned in the vertical direction (Figure 3 in combination of par. 10, the insulative layer can cover the whole surface of the heating mat of Gilmore).
Regarding claim 19, Herrig as modified above teaches in which the insulation layer is made of a fire retardant material or a glass reinforced plastic (par. 10 and 11, Polymer composite material with the insulation layer being formed of a resin of Gilmore). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 20070210073, see fig. 7a, teaches adjacent heat conductive sheets (50) with inter-heater insulating stripes (65)
U.S. Pat. 7837150, See fig. 5c, teaches an ice-protection system using electrical resistive heating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745